 In the Matter of GENERAL STEELCASTINGSCORPORATION, ARMOR PLANTandPATTERNMAKERS LEAGUE OF NORTH AMERICA, ST.LouisASSOCIA-TION, AFL.Case `No. R-5752. -Decided August 04, 1943Mr. Wesley Lueders,of Granite City, Ill., andMr. J. L. Campbell,of University City, Mo., for the Company.Mr. Roy E. Rogers,of Hammond, Ind., andMr. R. J. Cardwell,of St. Louis, Mo., for the Patternmakers.Mr. Walter S. Love,of Granite City, Ill., for the CIO.Mr. William C. Raisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Patternmakers League of North Amer-ica, St. Louis Association, AFL, herein called the Patternmakers, al-leging that a question affecting commerce had arisen concerning therepresentation of employees at the Madison, Illinois, plant of General,Steel Castings Corporation, Eddystone, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Ruth C. Hutchinson, TrialExaminer. Said hearing was held at St. Louis, Missouri, on July 27,1943.The Company, the Patternmakers, and United Steelworkers ofAmerica, CIO, herein called the CIO, appeared; participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYGeneral Steel Castings Corporation, a Delaware corporation, main-52 N. L.R. B., No. 23.143 144DECISIONS OF NATIONAL LABOR RELA'MONS BOARDEddystone, Pennsylvania.It also operates two other plants, one,known as the Commonwealth plant, located in Granite City, Illinois,and the other, known as the Armor plant, located in Madison, Illinois.This proceeding concerns only employees of the Armor plant which isowned by the Defense Plant Corporation.At this plant the Com-pany is engaged in the manufacture of cast armor for the UnitedStates Ordnance Department. Since March 1943, at which time theArmor plant first began operating, the Company has purchased rawmaterials, consisting of pig iron, scrap iron, lime rock, iron ore, andmolding sand, valued in excess of $200,000, of which approximately50 percent was shipped to the plant from points outside the State ofIllinois.During the same period, the value of finished products manu-factured at the Armor plant exceeded $300,000, of which approxi-mately 50 percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act at its Armor plant. 'II. THEORGANIZATIONS INVOLVEDPatternmakers-League of North America, St. Louis Association, is alabor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about April 29,1943, the Pattern-makers requested the Company to recognize it as the exclusive bargain-ing representative of the employees in an alleged appropriate bargain-ing unit, and that the Company refuses to accord the Patternmakerssuch recognition because it contends that the bargaining unit soughtby the Patternmakers is inappropriate.A statement of the Regional Director, introduced in evidence at thehearing,indicates that the Patternmakers and the CIO each rep-resents a substantial number of employees in the alleged appropriateunit?We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.I The report ofthe RegionalDirectorstates that the Patternmakers submitted 16 undateddesignationcards bearing apparentlygenuine signatures of persons whose names appear onthe Company's pay roll of May 22, 1943,which contains the names of 22 persons withinthe alleged appropriate unit.The report further states that the CIOsubmitted 13 designa-tion cardsbearing apparently genuine signatures of persons whose names appear on theafoiesaid pay roll ofthe Companyand that 12 of the said cards bear dates between'March1 and 26, 1943,while the remaining card is undated. GENERAL STEEL CASTINGS CORPORATION145IV. THEAPPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Patternmakers contends that all employees of the Company'sArmor plant who work on the production, maintenance,and repairof patterns, excluding the foreman of the pattern shop,comprise anappropriate bargaining unit.The Company and the CIO, on theother hand, contend that the employees whom the Patternmakersseek to represent do not constitute an appropriate bargaining unitbut are properly a part of the production and maintenance unit pres-ently represented by the CIO.On April 30, 1943, pursuant to an agreement for consent electionand an amendment 2 thereto, the Board conducted "Globe" type elec-tions by secret ballot among certain groups of the Company's Armorplant employees to determine their choice of bargaining representa-tives.The entire Armor plant, which includes the equivalent of severaladjoining buildings or wings, is housed under one roof.The FoundryDepartment occupies one of the buildings or wings, and the PatternShop is,located in an offset of the Foundry Department wing.Allthe employees in the Pattern Shop are under the direct supervisionof the Pattern Shop foreman, who has the authority to hire anddischarge and is responsible only to the superintendent of the FoundryDepartment.The Pattern Shop employs, in addition to the foreman,2 leadmen, 6 patternmakers,1 patternmaker apprentice, 9 wood handy-men, 3 wood handymen learners,` 8 to 10 laborers, and, 1 machine man.Since the aforementioned amendment to the agreement for consentelection did not include the Pattern Shop laborers or the machine manin the group of Pattern Shop employees to be excluded from the vot-ing groups, these employees are properly a part of the productionand maintenance unit presently represented by the CIO.The leadmen are patternmakrs who make templates and frequentlyhave crews of from three to seven patternmakers, wood handymen,and wood handymen learners assisting them.The leadmen have noauthority to hire, discharge or discipline employees, or to recommendsuch action.Patternmakers, patternmaker apprentices, wood handy-men, and wood handymen learners all work on the manufacture, main-2The Company, the CIO,International Association of Machinists,District No. 9, AFL,herein called the I A M., and International Brotherhood of Boilermakers,Iron Shipbuilders,Welders andHelpers of America, AFL,herein called the Boilermakers, were the parties whoexecutedthe agreement for consentelection.Subsequentto the execution of said agreementbut priorto theelectionat therequest ofthe Patternmakers, the pastiesexecuted an amend-ment to theagreementfor consentelection in which all patternmakers,patternmakerapprentices, wood handymen,and wood handymen learners,including lay-out men in thepattern department,were excludedfrom the votinggroupsThe results of the consentelection showed that the productionand maintenance group had selected the CIO as theirrepresentative;the craftgroup of machinists had selected the I.A.M as their representa-tive;and the craft group of welders had selected the Boilermakers as their representative. 146^DECTisiONS OF NiATTONAL LABOR RELATIONS BOARDtenance, and repair of patterns.The only differential between themis one of skill. - The petitioner classifies wood handymen and woodhandymen learners as patternmaker apprentices, inasmuch as theywork on patterns.The Company 'contends that wood-handymen andwood handymen learners are not and never will be skilled pattern-makers, because the' repair work available in this pattern shop doesnot provide the experience necessary to become a skilled pattern-maker.However, it is customary for wood handymen learners inthis shop to advance to the classification of wood handymen, andthence to patternmakers.There is no specified length of time thatan employee must remain in one--classification before being advancedto the next classification.The Company has no recognized appren-tice-training plan.The one employee who is now classified as a pat-ternmaker apprentice was hired after having had 2 years of schoolwork and 6 months' experience in a job shop as a patternmakerapprentice.The Armor plant uses both production patterns, which are mostlylarge patterns ranging in size up to 6' x 20',,and shop patterns, whichare small patterns ranging in size from 9" to 4' in length.ThePattern Shop manufactures no production patterns, but does manu-facture shop patterns.All production patterns are either manufac-tured at one of the Company's other plants or are purchased complete.The Pattern Shop at the Armor plant,is engaged in the manufactureof shop patterns and in the maintenance and repair of both shoppatterns and production patterns.Less than 10 percent of the workof the Pattern Shop consists of the manufacture of shop patternswhile the remaining 90 percent of its work consists 'of maintenanceand repair of both shop and production patterns.In its description of an appropriate bargaining unit, the petitioneradvisedly refrains from naming specific job classifications, becauseof the fact that the Company's present job classifications are in con-flict with the Union's classification for membership.The petitioningunion customarily petitions only for patternmakers and patternmakerapprentices.At the Armor plant those employees who are classifiedby the Company as wood handymen and wood handymen learnersqualify for membership in the Union because they work on patternsand are considered by the Union to be patternmaker apprentices. Itis customary in the industry, where the Patternmakers League hasemployees under contract, as at the Company's Commonwealth Divi-sion in Granite City, Illinois, for wood handymen and wood handy-men learners to be ineligible for membership in the Union and there-fore to be prohibited from working on patterns.The petitioner,therefore, in the instant case seeks the same type of unit it customarilyseeks, but describes the appropriate unit in different terms from thoseS GENERAL STEEL CASTINGS CORPORATION147it customarilyuses,in order to cover a peculiar situation which existsin this particular pattern shop.On the other hand, the Company claims that this pattern shop isdifferent from other pattern shops in that its work consists mostlyof repair rather than the manufacture of patterns, and its PatternShop employees are, therefore, much less skilled than those in otherpattern shops.The Company, therefore, contends that the usualBoard rule of appropriateness of a craft unit of patternmakers shouldnot apply.We are of the opinion that the Pattern Shop employees sought bythe Patternmakersare ahomogeneous and identifiable group engagedin work which we have frequently found to be sufficiently distin-guishable from that of other production and maintenance employeesto warrant establishing them as a separate unit if they so desire.Weare also ofthe opinion that the Pattern Shop employees may properlybe included in the production and maintenance unit presently repre-sented by the CIO.We shall make no final determination of the appropriate unit atthis time, but shall direct that a separate election be held among allemployees of the Company at its Armor plant in Madison,Illinois,who are engaged in the production, maintenance and repair of pat-terns, excluding the foreman of the Pattern Shop, and all other super-visory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees, or effectivelyrecommend such action. If these employees select the Patternmak-ers they will constitute a separate unit; if they select the CIO theywill thereby have indicated their desire to be included in the produc-tion and maintenance unit presently represented by the CIO, andwill be a part of such unit.We shall, accordingly, direct that thequestion concerning the representation which has arisen be resolved byan election by secret ballot among the aforesaid Pattern Shop em-ployees who, were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.The requests ofthe Patternmakers and the CIO that their names appear on the ballotas set forth hereinafter in the Direction of Election are herebygranted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National, Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and'Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General Steel549875-44-vol. 52-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDCastings Corporation, Eddystone, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III; Section 10, of said Rules and Regulations,among all employees of the Company at its Armor plant in Madison,Illinois, engaged in the production, maintenance, and repair of pat-terns, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including such employees whodid not work during said pay-roll period because they were, ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding the foreman of the Pattern Shop, and all othersupervisory employees with authority to hire, promote, discharge,discipline or otherwise. effect changes in the status of - employees, oreffectively recommend such action, and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by Patternmakers League of North America, St. LouisAssociation, affiliated with the American Federation of Labor, or byUnited Steelworkers of America, Local Union No. 2947, CIO, for thepurposes of collective bargaining, or by neither.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.